       Case 5:20-cv-05665-CSMW Document 22 Filed 09/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARIANNE KHALIL,                         :              CIVIL ACTION
                    Plaintiff            :
               v.                        :
KILOLO KIJAKAZI,                         :
Acting Commissioner of the               :
Social Security Administration,          :
                     Defendant           :              NO. 20-5665

                                     ORDER

       AND NOW, this 3rd day of September, 2021, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Plaintiff’s request for review (Document No.

16) is DENIED.



                                          BY THE COURT:



                                             /s/ Carol Sandra Moore Wells         _____
                                          CAROL SANDRA MOORE WELLS
                                          United States Magistrate Judge
